NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-2194
                                      ___________

                               ROBERT M. MUMMA, II,
                                    Appellant

                                            v.

                              PENNSY SUPPLY, INC.
                      ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 10-cv-01469)
                     District Judge: Honorable John E. Jones III
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  October 17, 2011
            Before: SLOVITER, SMITH and GREENBERG, Circuit Judges

                           (Opinion filed: October 19, 2011)
                                     ___________

                                       OPINION
                                      ___________

PER CURIAM

      Robert Mumma, II appeals from the District Court’s orders

dismissing his complaint and declining to reconsider that ruling. We will affirm.
                                               I.

       The parties are familiar with the background of this case. Briefly, Pennsy Supply,

Inc. (“Pennsy”) and Mumma are parties to a lease (“the Lease”) through which Mumma

serves as the landlord and Pennsy as the tenant of Fiddler’s Elbow Quarry in Dauphin

County, Pennsylvania. The Lease includes a broad arbitration clause, requiring that all

disputes “in connection with any provision of” the Lease “shall be resolved only by

arbitration.” In February 2010, Mumma, through counsel, notified Pennsy of an alleged

default, claiming that Pennsy had improperly calculated royalty payments under the

Lease. Pennsy disputed the allegations. Thereafter, the parties, through counsel,

appointed three arbitrators and set a date for arbitration. However, in July 2010, Mumma

filed a complaint and confession of judgment in the United States District Court for the

Middle District of Pennsylvania for the amount of money he sought in the arbitration and

possession of the property.1

       Pennsy filed several motions challenging the confessed judgment, including a

motion seeking to have it stricken and a motion to dismiss the complaint in favor of

arbitration. On October 1, 2010, the District Court vacated the confessed judgment and

dismissed the complaint in favor of arbitration, determining that “the subject of this

action is identical to the subject of the arbitration.” It stated further that “because the


1
 Under Pennsylvania law, a judgment creditor may confess judgment and begin
executing on the judgment debtor’s assets unless and until the judgment debtor files a
petition to open or strike the confessed judgment. See Pa. R. Civ. P. 2956.1; see
generally F.D.I.C. v. Deglau, 207 F.3d 153 (3d Cir. 2000).
                                             2
instant dispute . . . is brought pursuant to the lease, it must be arbitrated in accordance

with the Lease’s arbitration clause.”

       Mumma timely filed a motion for reconsideration pursuant to Federal Rule of

Civil Procedure 59(e), which the District Court denied on April 5, 2011. The District

Court rejected Mumma’s arguments that: (1) he was not required to arbitrate the dispute

because Pennsy was not acting “expeditiously;” and (2) it was not authorized to vacate

the confessed judgment without acting on a petition to strike or open.

       Mumma, proceeding pro se,2 appeals from the District Court’s judgments.

                                              II.

       We have jurisdiction under 28 U.S.C. § 1291. Although we review the denial of

reconsideration for abuse of discretion, we review underlying issues of law de novo. See

Max’s Seafood Café ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 673 (3d Cir.

1999). Mumma’s appeal from the denial of reconsideration brings up for review the

underlying dismissal of his complaint in favor of arbitration, our review of which is

plenary. See Jones v. Pittsburgh Nat’l Corp., 899 F.2d 1350, 1352 (3d Cir. 1990); Wood

v. Prudential Ins. Co. of Am., 207 F.3d 674, 680 (3d Cir. 2000).

       Mumma’s cause of action is governed by the Lease, which contains a

comprehensive arbitration clause. Doubts about whether an arbitration clause applies to

a particular dispute should be resolved in favor of coverage by the arbitration clause.

2
  We note that Mumma’s counsel withdrew from the case after filing a brief in support of
the appeal.

                                               3
AT&T Tech., Inc. v. Comm’ns Workers of Am., 475 U.S. 643, 650 (1986); MedTronic

AVE, Inc. v. Advanced Cardiovascular Sys., Inc., 247 F.3d 44, 55 (3d Cir. 2001). The

District Court determined that the dispute at issue, which involves royalty payments

under the Lease, was covered by the arbitration clause. It thus properly dismissed

Mumma’s complaint in favor of arbitration. See Green Tree Fin. Corp.-Alabama v.

Randolph, 531 U.S. 79, 86-87 (2000); Blair v. Scott Specialty Gases, 283 F.3d 595, 601-

02 (3d Cir. 2002).

       The District Court also appropriately vacated the confessed judgment. Mumma

seems to argue that, because the Pennsylvania Rules of Civil Procedure require

challenges to confessed judgments to be made in a petition to strike or open, the District

Court was not authorized to vacate the confessed judgment as part of its grant of the

motion to dismiss in favor of arbitration. Rather, Mumma believes that the District Court

should have acted on the motion to strike, which he contends should have been assessed

on its merits. This argument is without support, as the District Court acted within its

discretion to vacate its own judgment at the same time it dismissed a pending civil case.

See City of Los Angeles, Harbor Div. v. Santa Monica Baykeeper, 254 F.3d 882, 886-87

(9th Cir. 2001) (explaining a district court’s power, derived from common law and not

curtailed by Federal Rule of Civil Procedure 60, over its own orders); U.S. v. Jerry, 487
F.2d 600, 605 (3d Cir. 1973) (same). Even had it been better practice for the District

Court to rule on the motion to strike the confessed judgment, to the extent that this was an

error, it was harmless.
                                             4
      Mumma’s remaining arguments are meritless, and we will affirm the District

Court’s orders dismissing the complaint and denying Mumma’s motion for

reconsideration.




                                         5